Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2008/238493) in view of Uchigata et al. (PG Pub. 2015/0080498).
Regarding claims 1, 7-8, Sato teaches a nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance as Sato teaches 50% -100% and the present specification teaches as low as 30% provides the claimed fire resistance. Further Sato teaches the nonwoven fibrous structure passes the fire resistance test UL94V. There are no flame retardant additives. The optional part of claim 1 is optional and not required. Sato teaches an in flight heat treatment with temperature in the range taught by the present specification, therefore, the claimed shrinkage is present in the nonwoven of Sato given it is made of such similar materials and made by such a similar method. 
Sato is silent regarding the claimed composition of the meltblown fibers. However, Uchigata et al. teach polyphenylene sulfide further comprising thermoplastic semi-crystalline   
Regarding claims 2-4, Sato teaches inclusion of staple fibers which are non-melt blown including polyethylene terephthalate and aromatic polyaramid. 
Regarding claim 5, the staple fibers make up no more than 90 wt% of the nonwoven fibrous structure. 
Regarding claim 12, the nonwoven fibrous structure is a mat, web, sheet, and fabric. 
Regarding claim 13, Sato teaches the nonwoven fibrous structure can be used in an article including an air filter. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the nonwoven fibrous structure in any number of article including a liquid filter or any of the claimed articles. 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2008/238493) in view of Uchigata et al. (PG Pub. 2015/0080498) in view of Hardwood (US Patent 6,110,589).
Regarding claims 9-11, Sato is silent regarding the claimed particulates. However, Harwood teaches inclusion of flame retardant particulates in the claimed amount in order to improve flame retardant property. 

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al (PG Pub. 2010/0285101) or in the alternative over Moore et al (PG Pub. 2010/0285101) in view of Uchigata et al (PG Pub. 2015/0080498).
Regarding claims 1 and 7-8, Moore et al. teach a nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance as Moore teaches a single layer nonwoven of his invention can be up to 100% polyphenylene sulfide fibers and therefore possesses the claimed fire resistance as the present specification teaches as low as 30% provides the claimed fire resistance. Moore et al. are silent regarding the claimed shrinkage. However, Moore et al. teach the temperature of in flight fibers is controlled and heat treated [US Patent 6,382,526 which is incorporated in Moore et al] as taught by the present specification to have the claimed shrinkage, therefore the claimed shrinkage is inherent to the nonwoven fibrous structure of Moore et al. 
In case it is found Moore et al. do not teach the claimed fire resistance, Moore et al. do not teach how much polyphenylene sulfide is in each fiber or the copolymers with the polyphenylene sulfide. Although the amount of polyphenylene sulfide in each fiber is not  further comprising thermoplastic semi-crystalline copolymer including PEI and polycarbonate in order to make polyphenylene sulfide with good mechanical properties, good heat resistance and good moldability. Uchigata et al. also teach incorporation of non-crystalline copolymers. Uchigata et al. also teach incorporation of non-crystalline copolymers in the claimed amount including polyethylene wax. It would have been obvious to one of ordinary skill in the art to include various other polymers including semi-crystalline and non-crystalline and to use them in the claimed amounts in order to affect the properties of the polyphenylene sulfide as is known in the art and in order to make polyphenylene sulfide with good mechanical properties, good heat resistance and good moldability and arrive at the claimed invention.  Therefore, indisputably the nonwoven fibrous structure of the previous combination teaches the claimed nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance
The optional lack of presence of a nucleating agent is optional. Nevertheless, there is no nucleating agent in Moore et al. 
Regarding claims 2-4, Moore et al. teach inclusion of a plurality of staple fibers including non-meltblown fibers including polyester, glass, metal or any polymeric fiber. 
Regarding 5, Moore et al. teach the plurality of staple fibers are present in the claimed amount [0063 and 0089]. 
Regarding claims 9-11, Moore et al. teach inclusion of flame retardant particulates  in the claimed amount [0084]. 
Regarding claim 12, 
Regarding claim 13, Moore et al. teach an article comprising the nonwoven fibrous structure being an acoustic insulation article, a fluid filtration article, a wipe or a wound dressing.  
Regarding claim 14, the thickness of the nonwoven fibrous structure is within the claimed range [0064 and 0090]. 
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. 
	Applicant argues Uchigata does not teach the claimed resin. As set forth in the rejection above and in the previous rejection, Uchigata et al. teach polyphenylene sulfide further comprising thermoplastic semi-crystalline copolymer including PEI and polycarbonate in order to make polyphenylene sulfide with good mechanical properties, good heat resistance and good moldability. Uchigata teach the polyphenylene sulfide is present in an amount as that taught in the present specification. Sato teaches a nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance as Sato teaches 50% -100% and the present specification teaches as low as 30% provides the claimed fire resistance. Therefore, it is clear cited art does teach the claimed resin. 
	Applicant argues Uchigata does not teach use of the resin for meltblown fibers. Uchigata plainly teaches the resin of his invention used for extrusion molding. Paragraph 0050 of Uchigata states “The PAS resin composition according to the present invention may also be used as a material for manufacturing fiber or a film.”. It is clear or would have been obvious to one of ordinary skill in the art the resin of Uchigata could be used in any type of fiber including meltblown fibers as taught by Sato. 
Applicant argues the resin of the cited combination would form fibers or exhibit the claimed fire resistance, dimensional stability or shrinkage. As set forth above, Uchigata and Sato both teach use of the resin for fibers. Further, Sato teaches a nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance as Sato teaches 50% -100% and the present specification teaches as low as 30% provides the claimed fire resistance. The cited art teaches such a similar composition and teaches an in flight heat treatment with temperature in the range taught by the present specification, therefore, the claimed shrinkage and dimensional stability is present in the nonwoven of Sato given it is made of such similar materials and made by such a similar method. 
Applicant argues Moore does not possess the claimed fire resistance since Applicant has now claimed less than 100% polyphenylene sulfide.  Moore et al. teach a nonwoven fibrous structure comprising a plurality of meltblown fibers comprising polyphenylene sulfide in an amount sufficient for the nonwoven fibrous structure to exhibit the claimed fire resistance as Moore teaches a single layer nonwoven of his invention can be up to 100% polyphenylene sulfide fibers and therefore possesses the claimed fire resistance as evidenced by the present specification which teaches as low as 30% provides the claimed fire resistance.
Applicant argues the resin of Uchigata has not be shown to be suitable for meltblowing. It is noted that Uchigata plainly states “The filler used in the present invention is not an essential constituent.” Moreover, PG Pub. 2015/0197605 is provided as evidence that polyarylene sulfide with glass flake and glass fiber as filler can be meltblown. Therefore, it is clear the resin of Uchigata can be meltblown. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789